Title: To George Washington from John Walker, 13 December 1789
From: Walker, John
To: Washington, George


          
            Sir,
            Wilmington North Carolina December 13th 1789
          
          I had the honor to be appointed Naval Officer for Port Brunswick in this State by joint ballot of both houses of our Legislature in the year 1782—and have continued in that office untill this time, by the laws of this State it is held during good behaviour—This State has lately ratified the federal Constitution by which I learn that my Office is vacated, and that it is to be filled by your Excellencys appointment.
          I am informed that an application is to be made by Mr Callender of this place supported by the petition of many respectable Citizens for his advancement to this Office—Against Mr Callenders merit I have not a word to offer—nor against the Gentlemen whose names are subscribed to his petition, I have however been told that a report prevailed and gained credit with many of those Gentlemen that I had resigned which implied a voluntary going out of Office, which was certainly not true and so far those Gentlemen were deceived, and in order to convince me that they were so, most of those very Gentlemen subscribed the enclosed certificate subsequent to their petition in favour of Mr Callender.
          Mr Callender has served in the American Army with reputation during the late war, I also had the honor to serve under your Excellencys command and had once the good fortune to be Known to you but cannot now flatter myself that I retain a place in your recollection—To your Excellencys judgement this will appear of little moment as to the subject on which I trouble you, but I rely on your humanity to excuse me if I betray some vanity in recalling to mind the honor I have enjoyed in being known to your Excellency.
          I am not conscious that I have neglected any Duty or committed any ill practice in the Office I have held—I am sure no

complaint has been made that I know of—which the aforementioned certificate will demonstrate—I am therefore only removed by this States having entered into the New federal Government—We have rejoiced at being reunited to the other States under the New federal Constitution, I trust your Excellency will not make the event painfull to any one.
          I beg pardon for the trouble I have given your Excellency—and beg leave to subscribe myself with th⟨e⟩ greatest respect and submission, Your Excellencys, Most obedt & Most humbe Servt
          
            Jno. Walker
          
        